Citation Nr: 1314621	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  10-41 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from January 1964 to January 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a May 2011 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has tinnitus as a result of acoustic trauma incurred during active service.  Specifically, the Veteran was a reconnaissance operator and repairman for aircraft equipment, and claims that the noise of the equipment and planes he worked in caused tinnitus both during and since active service.  

He does not have any post-service noise exposure except for two years of farming just after service separation.  However, he avers that he used hearing protection after service.  

The first documentation of tinnitus is in November 2004, when the Veteran experienced two attacks of dizziness associated with nausea, vomiting, right-sided ringing in his ears, and decreased hearing.  The doctor assessed episodes of dizziness associated with tinnitus and hearing loss, consistent with Meniere's disease.  

Despite the documentation indicating onset of tinnitus as a symptom of Meniere's disease, the Veteran testified at the May 2011 Board hearing that his tinnitus had existed prior to the onset of Meniere's symptoms (i.e., since service), and that the tinnitus had continued despite abatement of Meniere's symptoms in more recent years.  

The Veteran was afforded a VA examination in February 2009.  When asked what the date of onset of tinnitus was, he stated that it had begun five years prior.  On that basis, the VA examiner opined that the tinnitus was less likely than not related to acoustic trauma in active service.  

In his April 2009 Notice of Disagreement, the Veteran stated that when the VA examiner pressed him for an answer regarding how long he had experienced tinnitus, he meant to say that he had experienced it since active service, but only became aware that it might be related to his military service five years prior.  

Since the 2009 VA examiner based his opinion primarily on the interpretation of the Veteran's statement at that examination that he had only experienced tinnitus for the past five years, the Board finds that a new VA opinion is necessary to determine whether the Veteran's tinnitus is related to acoustic trauma in active service.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiological examination with an appropriate specialist or specialists to address the causation or etiology of his current tinnitus.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.   

a.  The examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current tinnitus was incurred during or caused by active service?  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the opinions and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed tinnitus.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


